                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-298-DCK

 SEMRA SALKIC,                                         )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )      ORDER
                                                       )
 ANDREW SAUL,                                          )
 Commissioner of Social Security,                      )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Petition For Attorney Fees

Under The Equal Access To Justice Act 28 U.S.C. § 2412” (Document No. 17) filed March 2,

2020. The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c),

and immediate review is appropriate. Having carefully considered the motion and the record, and

noting consent of Defendant’s counsel, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that “Plaintiff’s Petition For Attorney Fees Under The

Equal Access To Justice Act 28 U.S.C. § 2412” (Document No. 17) is GRANTED

         IT IS FURTHER ORDERED that the Judgment Fund of the U.S. Department of Treasury

pay to Plaintiff’s counsel $400.00 in costs and that the Commissioner of Social Security pay to

Plaintiff the sum of $6,600.00 in attorney fees, in full satisfaction of any and all claims arising

under EAJA, 28 U.S.C. § 2412(d), and upon the payment of such sums this case is dismissed with

prejudice. If the award to Plaintiff is not subject to the Treasury Offset Program, payment will be

made by check payable to Plaintiff’s counsel, Charlotte Hall, and mailed to her office at P.O. Box

58129, Raleigh, North Carolina 27658, in accordance with Plaintiff’s assignment to her attorney

of her right to payment of attorney’s fees under the EAJA. If the payment is subject to offset, then
any remaining fee will be made payable to Plaintiff and mailed to Plaintiff’s counsel’s office

address.

       SO ORDERED.



                                      Signed: March 3, 2020




                                               2
